 1
 2
 3
 4
 5
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 6
                                     DISTRICT OF ARIZONA
 7
 8
       Manuel de Jesus Ortega Melendres, on              No. 2:07-cv-02513-PHX-GMS
 9     behalf of himself and all others similarly
       situated; et al.
10
                                                         [PROPOSED] ORDER TO SHOW
11                             Plaintiffs,               CAUSE
12     and
13
       United States of America
14
15                             Plaintiff-Intervenor,
16     v.
17
       Paul Penzone, in his official capacity as
18     Sheriff of Maricopa County, AZ; et al.
19
                               Defendants.
20
21
             Pending before the Court is Plaintiffs’ and the United States’ Joint Motion for an
22
     Order to Show Cause (Doc. __) and Defendants’ response (Doc. __).
23
             IT IS THEREFORE ORDERED that Plaintiffs’ and the United States’ Joint
24
     Motion for an Order to Show Cause (Doc. __) is granted.
25
             IT IS FURTHER ORDERED that, after an appropriate hearing, the Court will
26
     determine whether the Defendants have committed contempt of court by violating this
27
28
                                                    1
 1   Court’s Second Amended Second Supplemental Permanent Injunction/Judgement Order
 2   (Doc. 1765), and will determine the sanctions for any such violations.
 3         IT IS FURTHER ORDERED that Plaintiffs and the United States are to file a
 4   motion for discovery related to the Order to Show Cause (Doc. ___).
 5         The Court hereby sets an evidentiary hearing for ____, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
